Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Claims 1-6, 8 and 10 are pending.  Claims 1-2 are the subject of this NON-FINAL Office Action.  Claims 3-6, 8 and 10 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-2) in the reply filed on 12/23/2021 is acknowledged.  Therefore, claims 3-6, 8 and 10 are withdrawn.

Missing Certified English Translation of Chinese Priority Document
	Applicants have not filed a certified English translation of the Chinese priority document CN201710575341.5 (07/14/2017) to demonstrate possession of the claimed invention before the priority date of Yan et al (09/21/2017).  See MPEP § 2304.01(c).

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
the solid phase support of the solid phase extraction material.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

(2)the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Yan et al, Reduced Graphene Oxide-Based Solid-Phase Extraction for the Enrichment and Detection of microRNA, Anal. Chem. 2017, 89, 19, 10137–10140, Publication Date:September 21, 2017.
	This rejection is presented because Applicants have not filed a certified English translation of the Chinese priority document CN201710575341.5 (07/14/2017) to demonstrate possession of the claimed invention before the priority date of Yan et al (09/21/2017).  See MPEP § 2304.01(c).
	The preamble statement of “[a] solid phase extraction material” in claim 1 states same graphene oxide-modified glass or magnetic beads.  See MPEP §§ 2111.02 & 2114(II).
	As to claims 1-2, Yan teaches reduced graphene oxide (rGO) magnetic beads with 500nm diameter (pg. S3).
	The Office also notes that Yan describes the state of the prior art as follows: 
	In recent years, a novel carbon material, graphene, has become extremely popular in physical, chemical, and biological fields. (6) For example, it has been reported that graphene oxide (GO) or reduced graphene oxide (rGO) shows high affinity for single-stranded nucleic acids (ssNAs) mainly via hydrogen bonds and/or π–π interactions, whereas it has low affinity for double-stranded nucleic acids (dsNAs) due to the occluded nucleobases inside the double helix. (7) In addition, longer ssNA is adsorbed more slowly due to slower diffusivity. (7-9) On the basis of these properties, GO or rGO has been widely used as a sensing platform to detect NAs, proteins, and small molecules, (10, 11) and it displays advantages such as improved sensitivity for the detection of miRNA (12) and the enhanced ability to discriminate miRNA SNPs combined with RCA. (13)
	As the adsorption performance of GO/rGO is the best for short ssNAs, in this work, we sought to leverage this property to extract miRNA from complex NA systems. There were two concerns in our work, and the first was the choice of the carbon material, i.e., GO or rGO. Lu et al. (14) report that rGO adsorbs ssDNA slightly faster with a higher capacity than GO. In addition, as our goal was to extract miRNA, the extraction of other NAs such as genomic DNA (gDNA) or mRNA was undesired. Compared to rGO, whose oxygen content is typically <20%, GO has a higher oxygen content (>30%). (7) Because hydrogen bonds and electrostatic interactions are also important, except for π–π interactions, (7, 15) the phosphate backbone of NAs may interact with GO via electrostatic interactions with the help of divalent salts, (9) decreasing the ability of GO to discriminate between ssNAs and dsNAs compared to rGO in the same adsorption conditions, though their adsorption kinetics are different. (16) Therefore, we chose rGO to achieve the selective adsorption of miRNA rather than gDNA or mRNA mainly based on π–π interactions and different adsorption kinetics. The second concern was the operation of rGO. Because the high-speed centrifugation-based collection of rGO dispersed in water is time-consuming, (14, 17) GO or rGO has been combined with magnetic beads as a magnetic solid-phase extraction (MSPE) material in many studies for 

(pgs. 10137-38).  This also demonstrates that rGO-beads were already familiar in the art for nucleic acid isolation.

Claims 1-2 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Huang et al, Ionic liquid-coated Fe3O4/APTES/graphene oxide nanocomposites: synthesis, characterization and evaluation in protein extraction processes, RSC Adv., 2016,6, 5718-5728, 12/23/2015.
	The preamble statement of “[a] solid phase extraction material” in claim 1 states an intended use of the claimed structural materials of graphene oxide-modified glass or magnetic beads; thus it fails to distinguish over the prior art which teaches the same graphene oxide-modified glass or magnetic beads.  See MPEP §§ 2111.02 & 2114(II).
	As to claims 1-2, Huang teaches magnetic beads of 20nm diameter with grafted reduced graphene oxide and APTES (Abstract, pg. 5723, Scheme 1).

Prior Art
The prior art is extensive as to rGO-nanoparticles/rGO-beads and rGO-particles, and the following references are only a sample: Hashemi et al, DNA and RNA extractions from eukaryotic and prokaryotic cells by graphene nanoplatelets, RSC Adv., 2014, 4, 60720; Chandra et al, Water-Dispersible Magnetite-Reduced Graphene Oxide Composites for Arsenic Removal, ACS Nano 2010, 4, 7, 3979–3986, Publication 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/AARON A PRIEST/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        9